Temple, C.
— This action was commenced against the testator of defendants. The executors having been substituted for the original defendant, plaintiffs made out and presented their claim against the estate, and then filed an amended complaint, in which no mention was made of the presentation of the claim. Some months later they filed a supplemental complaint, in which the death, probate of the will, appointment and qualification of the executors, and presentation of the claim are alleged.
After answer both to the amended and supplemental complaints, the plaintiffs moved for judgment on the pleadings. The motion was granted, and the defendants appeal from the judgment.
*3There is no bill of exceptions, and the respondents now raise the point that the correctness of the ruling cannot be reviewed here, as the motion and the order granting it, and for judgment, are not brought up, and, as they claim, cannot be, without a bill of exceptions.
As a matter of fact, the judgment includes all that a bill of exceptions could show,— all that is necessary for a review of this action of the court.
The motion, and the grounds of it are specifically recited, and the ruling upon it and the entry of judgment as a consequence.
The question is not whether these recitals are necessary to the validity of the judgment, but whether they are properly there, and constitute for the purposes of this appeal evidence of the action of the court below.
The recitals are similar to those usually contained in what was called the postea of a common-law judgment, giving a history of the action of the court which led to the judgment. We think they are properly in the judgment, and in the absence of a bill of exceptions, are conclusive evidence here of the action of the court.
Instances in our reports, where such recitals are referred to as constituting evidence of what was done in the court below, are numerous. If the answers constituted a defense, judgment could not have been entered without a trial, unless the answers were disposed of in some mode known to the law. It was certainly proper to show, in the judgment, how this was done, and why judgment was entered without a trial.
The pleadings are verified, and it is claimed that the denials contained in the answers are insufficient and raise no issue. This contention we think well grounded as to most denials in the answers, but there is one fact necessary to the plaintiff’s case which we think sufficiently denied to raise an issue, and therefore judgment was improperly entered on the motion.
In the supplemental complaint it is averred that a *4claim duly verified was presented. The traverse of this allegation is in the affirmative form. Defendant avers that the claim was not verified or presented as required by the statute. The denial of the verification seems as broad as the allegation, and if that be deemed sufficient, as we think it is, the denial must be held so.
For another reason, the judgment ought not to have been entered without evidence. Section 1502 of the Code of Civil Procedure is as follows: —
“ If an action is pending against the decedent at the time of his death, the plaintiff must, in like manner present his claim to the executor or administrator for allowance or rejection, authenticated as required in other cases; and no recovery shall be had in the action, unless proof be made of the presentations required.”
The effect of that section plainly is, that although due presentation of the claim be not denied, still it must be proven. If, as claimed by respondents, this section still leaves the matter subject to the usual law of pleading, to be proven when denied but not when admitted, the requirement serves no purpose. Such would have been the case without it. It is just possible that this requirement was inserted under the expectation that the trial might proceed upon the pleadings as they stood at the time of the defendant’s death, without any supplemental pleading. Still, we must presume the law-makers familiar with the practice, and the language is broad enough, even on that supposition, to require proof in all cases. The case of Drake v. Foster, 52 Cal. 225, does not help the respondents, but is an authority against them. By implication it is held that not to require such proof is error; but where there was a trial on the merits, it is held that objection on this ground cannot be made for "the first time in this court. Here the plaintiffs moved for judgment on the pleadings, without evidence, and the defendants resisted the motion. No opportunity was afforded them for making this specific objection..
*5This point and this construction of the statute were sustained in Bank of Stockton v. Howland, 42 Cal. 132.
We think the judgment should be reversed and the cause remanded, with leave to defendants to amend their answer if they desire.
Belcher, 0., and Vanclief, 0., concurred.
The Court. — For reasons given in the foregoing opinion, the judgment is reversed and the cause remanded, with leave to defendants to amend their answer if they desire.